Citation Nr: 0527597	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.     

The matter presently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 RO 
decision that denied the veteran's petition to reopen a claim 
for service connection for asthma.  In August 2001, the 
veteran's representative filed a notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in 
November 2001.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2001.  

In May 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of the veteran's petition to reopen 
(as reflected in a supplemental SOC (SSOC) dated that same 
month), and returned this matter to the Board.

Thereafter, in July 2003, the Board granted the veteran's 
petition to reopen, and remanded to the RO the matter of 
service connection for asthma, on the merits, for further 
action.  Following completion of the requested action, the RO 
denied the veteran's claim for service connection (as 
reflected in a July 2005 SSOC), and returned the matter to 
the Board.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Asthma was not noted on the report of the veteran's 
service entrance examination, and there is no medical 
evidence of asthma prior to enrollment and acceptance into 
service. 

3.	While the veteran's service medical records include a 
medical history report noting one instance of treatment 
during the previous year for a respiratory disorder, 
"possibly asthma," there is no other record of asthma or 
any other respiratory condition in service. 

4.	The first documented diagnosis of and treatment for asthma 
is reflected in an April 1970 record of hospitalization 
(nearly two years after service discharge).  

5.	The most persuasive medical evidence on the question of 
whether there is a medical relationship between the veteran's 
active military service and currently diagnosed asthma weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 2001 SOC, the January 2002, May 2003 and 
July 2005 SSOCs, and the RO's letters of April 2001, June 
2004 and December 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its April 2001 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran submit any 
additional evidence in his possession.  In a June 2004 
letter, the RO again requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies, as well as requested that the veteran 
submit any additional evidence in support of his claim, to 
include pertinent treatment records and physicians' 
statements.     

In a December 2004 letter, the RO requested that the veteran 
provide information to enable it to obtain any outstanding VA 
or private treatment records, employment records, records 
from other Federal agencies, or records from state or local 
agencies, as well as any additional evidence in his 
possession, to include pertinent treatment reports, 
physicians' statements, and lay statements from other 
individuals.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

Also as regards VA's notice requirements, the Board points 
out that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the June 2001 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the November 2001 SOC 
explaining what was needed to substantiate the claim within 
three-months of the veteran's August 2001 NOD of the June 
2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of April 2001, June 2004 and December 
2004; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained the veteran's service medical records (SMRs), and 
hospitalization and outpatient treatment reports from the 
Togus VA Medical Center (VAMC) in Augusta, Maine, dated from 
February 1993 to October 1995, and from December 1997 to 
January 2005.  The RO has also arranged for the veteran to 
undergo numerous VA examinations, the reports of which are of 
record.  

In support of his claim, the veteran has submitted copies of 
various service personnel records; records from his public 
school primary and secondary education file; inpatient 
treatment records from the Redington Fairview General 
Hospital, dated in April 1970; records from Dr. S. Slagel, 
dated from April 1978 to August 1978; a September 1993 letter 
from Dr. H. Lowell; letters from Dr. G. Boccia, a VA 
physician, dated in September 1998 and November 2001; and 
numerous personal statements, as well as lay statements from 
other individuals.  The veteran and a friend also provided 
testimony during an August 1995 hearing before RO personnel, 
a transcript of which has been associated with the claims 
file.   

The record reflects that the RO has also attempted to obtain 
from the National Personnel Records Center (NPRC) copies of 
any outstanding in-service hospitalization records from the 
Loring Air Force Base (a facility which has closed in the 
time period since the veteran's discharge from service), in 
response to the veteran's allegations that he received 
treatment for asthma at this facility in 1965; however, in 
July 1997, this agency responded that it did not have any 
additional service records on file other than those SMRs that 
had already been made available to the RO, to include the 
requested hospitalization records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is pertinent to the claim 
that  needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs include a September 1967 treatment report 
that notes a physician's assessment of allergic rhinitis, 
with symptoms of sneezing, runny nose, and watery eyes, 
although there is no reference to an asthma condition.  An 
undated form marked Dental Patient's History notes, under the 
category of whether the veteran had sought medical treatment 
over the past year, a response of "respiratory, possibly 
asthma."  The veteran's April 1968 separation examination 
report does not include any notation with regard to asthma, 
or any other respiratory disorder.  

Records from the veteran's primary and secondary education 
file (received in February 2004), prior to his entry into 
military service, include an undated handwritten note 
indicating that the veteran had been excused from physical 
education requirements because of asthma.  

Treatment records from the Redington Fairview General 
Hospital, dated in April 1970, reflect that the veteran 
underwent a three-day period of hospitalization following a 
diagnosis on admission of bronchial asthma.  It was noted 
that the veteran provided a long history of sensitivity to 
many allergenic agents.  He reported that, throughout his 
period of service in the Armed Forces, he had been entirely 
free of asthma.  On admission, the veteran's expiratory rales 
were consistent with bronchial asthma; physical examination 
results were otherwise within normal limits.  On the first 
day following admission, the veteran's chest cleared, and 
remained clear throughout his stay.  The diagnosis on 
discharge remained bronchial asthma.  

Records from Dr. S. Slagel, dated from April 1978 to August 
1978, reflect an ongoing assessment of chronic asthma.  Also 
noted were related symptoms of intermittent wheezing, 
shortness of breath, sleep difficulties, and at times, 
congestion affecting the lungs.   

The report of a May 1993 VA general medical examination notes 
that the veteran reported first having problems with asthma 
in childhood.  He stated that he experienced two or three 
serious attacks while in the military.  According to the 
veteran, he continued to have problems with shortness of 
breath, and his condition was particularly severe in damp 
weather.  He related that he was unable to climb a full 
flight of stairs without stopping to catch his breath.  
Physical examination revealed that the lungs were clear to 
auscultation.  There were a few scattered wheezes.  A review 
of recent pulmonary function tests showed results that were 
consistent with moderate restrictive airway disease, as well 
as mild obstructive airway disease.  The impression was, 
inter alia, obstructive and restrictive airway disease.  

A September 1993 letter from Dr. H. Lowell notes that he had 
treated the veteran on numerous instances for asthma since 
1975.  He further stated that the veteran's asthma was a 
chronic condition that did not need a great deal of care, but 
that when the veteran was experiencing an asthmatic attack, 
his condition could become acute.  

A September 1993 lay statement notes that, when the veteran 
first returned from military service, he appeared to have 
been significantly bothered by his asthma.  This individual 
also noted that the veteran had continued to have severe 
asthma attacks since that time period.

A statement from the veteran's sister, received in September 
1993, indicates that she recalled that her parents sent 
asthma medication to the veteran during the time period that 
he was in the military.

A March 1994 lay statement from an individual claiming to 
have served with the veteran notes that the veteran had been 
transported to the Loring Air Force Base Hospital in October 
1965 for treatment for asthma, and had been placed on light 
duty for one-week as a result of this condition.  He recalled 
another instance in January 1966 in which the veteran again 
suffered an asthma attack. 

In a June 1994 personal statement, the veteran asserted that 
his asthma condition was exacerbated during service because 
of exposure to heavy equipment fumes, and rainy and cold 
weather.  

In a September 1994 statement, the veteran's mother related 
that the veteran experienced asthma attacks during the period 
of his military service, and that on at least one instance, a 
military physician contacted her to inform her of the 
veteran's condition.  

A June 1995 lay statement from a friend of the veteran, notes 
that she was stationed at the same base as the veteran in 
1965, and recalled at least one instance in which the veteran 
had an asthma attack during service.

During the August 1995 RO hearing, the veteran and a friend 
testified that the veteran suffered numerous asthma attacks 
during service, and that he received treatment for these 
attacks at the Loring Air Force Base, and another facility in 
Holbrook, Massachusetts.  The veteran related that during 
these instances of treatment, he received medication to help 
to allow him to breath without any hindrance; he also was 
administered a shot for his asthma at least every 2-3 months 
up until his discharge from service.  He further stated that 
cold, rainy, and damp weather would bring on his asthma 
symptoms.  He also indicated that he had asthma while a 
youth, although this condition was not noted on his entrance 
examination.  

In an August 1995 statement, the veteran's former spouse 
indicated that the veteran experienced a severe asthma attack 
in 1969, following discharge from service, for which he 
underwent a two-week period of hospitalization.  

In a personal statement also dated in August 1995, submitted 
along with copies of various service personnel records, the 
veteran claimed that he was not sent overseas because of his 
asthma.  He further alleged that his immunization records 
included evidence of receipt of one or more shots during 
service to treat his asthma.  

On VA examination in October 1997 for respiratory disorders, 
it was noted that recent pulmonary function studies had 
revealed mild to moderate obstructive disease and mild 
restriction.  A chest x-ray showed a diminished paratracheal 
soft tissue prominence with no other intrinsic change noted.  
The veteran reported coughing daily, with yellow mucoid 
production much of the time, and chest infections.  Wheezing 
was present all of the time, and there was some increased 
breathing difficulty under exertion with shortness of breath.  
The impression was chronic asthma, and chronic bronchitis.  

Hospitalization and outpatient treatment reports from the 
Togus VAMC, Maine, dated from February 1993 to October 1995, 
and from December 1997 to January 2005, reflect the veteran's 
ongoing symptoms of and treatment for asthma, as well as a 
continuing assessment of chronic obstructive pulmonary 
disease (COPD).  In particular, the report of a December 1997 
pulmonary consultation, with Dr.            G. Boccia, a VA 
physician, notes that the veteran had asthma, dating back to 
his time in service.  It was noted that the veteran had 
repeated problems with asthma in service, for which he 
received medical attention.  With respect to the veteran's 
more recent condition, he had difficulty breathing after 
walking for more than one-half mile, and he frequently had 
bouts of coughing and wheezing.  He utilized nasal sprays, 
inhalers, and medication to treat this condition.  

In a September 1998 report, Dr. Boccia again noted the 
veteran's current asthma condition, and his recollection of 
difficulties with asthma during military service.  Also noted 
was the veteran's progressive decline in pulmonary function 
since service.  The physician then indicated that based upon 
the recent pulmonary consultation, as well as the veteran's 
assertions regarding his medical history, it was his opinion 
that the veteran should be granted service connection for 
asthma.  

Additional statements from individuals claiming to have 
served with the veteran, dated in December 1999 and January 
2000, respectively, each note that the veteran experienced 
asthma attacks while in service, including one instance that 
involved treatment at the medical facility at the Loring Air 
Force Base.  
  
In his November 2001 letter, Dr. Boccia indicated that during 
the veteran's last clinic appointment, the veteran had 
inquired as to whether the diesel fumes to which he believed 
he had been exposed during service could have worsened his 
asthma.  The physician also recounted that the veteran had 
claimed that he was exposed to secondhand cigarette smoke and 
had begun smoking during service, and wanted to know whether 
this could worsen asthma as well.  The physician then noted 
in response that it was well known that both diesel fumes and 
cigarette smoke could acutely and chronically worsen asthma.  
Dr. Boccia further noted that the veteran had asked about the 
effect of "gas training" upon asthma, but had not specified 
whether he had inhaled gasses in service, and if so, what 
type of gas this was.  The physician stated that there were 
many gasses that could acutely and chronically worsen asthma, 
but that he could not be more specific without further 
details from the veteran.     
   
The report of a July 2004 VA examination for respiratory 
disorders, initially notes that the veteran's service medical 
records, VA medical records, and civilian medical records had 
all been thoroughly reviewed.  It was further noted that the 
veteran reported that he was unemployed, and had not worked 
for the past ten years due to his asthma condition.  He 
claimed that his onset of asthma was during his youth, around 
1952, and that he began having episodes of wheezing during 
the change of seasons and during damp weather.  The veteran 
related that more recently, he experienced wheezing usually 
with the change of seasons, and on rainy, damp days.  He 
stated that he used various medications, and inhalers.  The 
veteran was not on home oxygen.  He also reported that he had 
not been hospitalized for asthma since April 1970.  The 
examiner noted that a review of the veteran's medical history 
revealed a December 1964 enlistment examination that 
indicated the veteran was in good health, and on which the 
veteran had in response to the question of whether he had 
ever had asthma had indicated "no."  In reviewing the 
veteran's remaining military medical records, there were no 
medical evaluations noted for asthma attacks.  The examiner 
further noted that the veteran's documented history for 
bronchial asthma dated back to April 1970, when he was 
admitted with acute onset of shortness of breath and 
wheezing, and was then diagnosed with bronchial asthma; the 
discharge summary from that admission stated that the veteran 
"throughout his stay in the Armed Forces, was entirely free 
of asthma."   

On physical examination, the veteran was able to ambulate 
into the examining room without difficulty, and without any 
use of assistive devices.  His oxygen saturation was 97 
percent on room air.  The lungs were clear to auscultation 
and percussion.  Heart rate was regular, and heart rhythm was 
without murmur, gallop or rub.  The abdomen was soft, supple, 
and nontender, and there was no hepatosplenomegaly.  The 
extremities were without edema or cyanosis, and there were 2+ 
pulses throughout.  A pulmonary function study, as well as an 
x-ray of the frontal and lateral regions of the chest were 
conducted.  The examiner rendered a diagnosis of bronchial 
asthma.  The physician then expressed the conclusion that it 
did not appear that the veteran's bronchial asthma had its 
origin during his military service, nor had it undergone 
aggravation while in the military.  He noted in this regard, 
after reviewing the veteran's medical records both during and 
since service, that there was no record of the veteran's 
claim for having had childhood asthma on his enlistment 
physical, nor did his service medical records suggest that he 
had ever been evaluated or treated for asthma while in 
service.  The examiner indicated that the first record of any 
asthma was in April 1970 when the veteran underwent treatment 
at a private facility, at which time it was noted that the 
veteran reported having been free of asthma throughout his 
military service.  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  In 
July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003). The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.              38 
C.F.R. § 3.306(b).

Considering the pertinent medical evidence in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for asthma have not been met.  

In the present case, the veteran is claiming service 
connection for asthma on the basis that this disability pre-
existed, but was aggravated during, his military service.  
First addressing the question of whether the veteran's asthma 
is shown to have pre-existed service, the Board notes that on 
induction there was no notation of asthma, and thus the 
presumption of soundness is not rebutted based upon the 
veteran's entrance examination report.  The current record 
also does not establish by clear and unmistakable evidence 
that asthma preceded enrollment and acceptance into military 
service, as there is no record of diagnosis of or treatment 
for asthma prior to service.  While the veteran has submitted 
a copy of his public school education file with an undated 
notation that he was excused from physical education "due to 
asthma",  there is no indication whether this note was from 
a competent medical provider, or for that matter, when the 
note was written during the period of over a decade that 
these records involve; such evidence cannot constitute clear 
and unmistakable evidence of asthma prior to service entry.  
Hence, the Board finds that the presumption of soundness 
appears to be applicable in this case.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); VAOPGCREC 3-2003.  

However, regardless of whether the Board finds that the 
veteran's asthma did or did not pre-exist service, the fact 
remains that veteran's service medical records reflect no 
objective findings or diagnosis of asthma.  The one reference 
in the SMRs that even suggests asthma-related symptoms is a 
patient history form on which the veteran noted that he had 
received treatment within the previous year for a respiratory 
condition, possibly asthma.  Significantly, however, an April 
1970 private hospitalization report (the first documented 
evidence of diagnosis and  treatment for bronchial asthma) 
notes the veteran's own report that he had been entirely free 
of asthma throughout his period of military service.  

Thus, on this record, even if asthma were deemed to have pre-
existed service, absent any showing of asthma in service, the 
Board would be unable to find that the disability increased 
in severity during service (thus warranting application of 
the presumption of soundness).  For the same reasons, even if 
the veteran was presumed sound at service entrance, absent 
any showing of asthma in service (or for two years 
thereafter), the Board would be unable to find that asthma, 
as a chronic condition, was first manifest during service.   

Moreover, while the post-service medical record reflects 
evidence of bronchial asthma since April 1970 and a current 
diagnosis of bronchial asthma, the Board finds that the most 
persuasive opinion on the question of whether such disability 
is medically related to the veteran's service militates 
against his claim.  

As indicated above, in September 1998, Dr. G. Boccia, a VA 
physician, noted that based upon the results of his recent 
pulmonary consultation with the veteran and the veteran's 
recollections from service, it was his opinion that the 
veteran should be granted service connection for asthma 
(consistent with the prior notation in the report of his 
December 1997 consultation with the veteran, that he had 
asthma dating back to his time in service).  Additionally, in 
November 2001 correspondence, Dr. Boccia noted, with regard 
to the veteran's claimed exposure to diesel fumes and 
cigarette smoke in service, that it was known that such 
factors could acutely worsen asthma.  

Thus, by his own indication, Dr. Bocca based his medical 
opinions largely on the basis of the veteran's own reported 
history-a history not supported by objective, 
contemporaneous evidence.  The Board notes that as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (or, as here, 
unsubstantiated) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Further, the November 2001 opinion does not 
actually establish a relationship between this veteran's 
asthma and any specific in-service incident or occupational 
duties, but rather, merely identifies a known link between 
certain environmental factors and the severity of asthma on a 
general basis.  

The Board emphasizes that a diagnosis or opinion by a health 
care professional need not be accepted as conclusive, and is 
not entitled to absolute deference; rather, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444,  448-9 (2000).      

In July 2004, a VA examiner opined that the veteran's 
diagnosed bronchial asthma did not appear to have had its 
origin during service.  The physician noted that the 
veteran's SMRs did not include any record of evaluation or 
treatment for asthma, and that the above-referenced April 
1970 private treatment report similarly indicated a negative 
history for asthma in service.  Thus, the July 2004 examiner 
effectively ruled out a medical relationship between the 
veteran's currently diagnosed asthma and his military 
service.  

The Board finds the opinion of the July 2004 VA examiner-
clearly based not only upon examination of the veteran but 
upon consideration of the veteran's documented medical 
history (his complete SMRs, VA medical records, and civilian 
records)-the more persuasive opinion on the question of 
medical nexus.  See Prejean, 13 Vet. App. at 444.  

In adjudicating the claim on appeal, the Board also has 
considered the assertions of the veteran and those 
individuals who have submitted statements in his behalf, in 
its adjudication of the claim on appeal. However, as neither 
the veteran nor any of the lay affiants are shown to have the 
appropriate medical training and expertise to competently 
render a probative opinion a medical matter, none is 
competent to establish that the veteran presently suffers 
from a disability that was either incurred aggravated in 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for asthma must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).


ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


